12/21/2022
                                       "


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: AF 06-0185


                                       AF 06-0185                          L
                                                                           DEC 2 0 2r1.22
                                                                          POW
                                                                                                 .urt
                                                                     G.
                                                                                  1,.,-,r1tana

 IN THE MATTER OF AN APPOINTMENT TO THE
 SENTENCE REVIEW DIVISION OF THE                                   ORDER
 MONTANA SUPREME COURT




       The term of the Honorable Jessica Fehr as a rnember of the Sentence Review
Division of the Montana Supreme Court expires on December 31, 2022. The Court thanks
Judge Fehr for her service to the Commission, the Court, and the people of Montana.
       Pursuant to § 46-18-901, MCA, the expiration of the term of Judge Fehr requires
the Chief Justice of this Court to appoint a new rnember to the Sentence Review Division.
Judge Fehr has expressed an interest in being reappointed. Therefore, and with the consent
of the appointee,
       IT IS ORDERED that the Honorable Jessica Fehr of the Thirteenth Judicial District
Court is reappointed as a member to the Sentence Review Division for a term of three
years, expiring December 31, 2025.
      The Clerk is directed to provide copies of this Order to the Honorable Jessica Fehr,
all members of the Sentence Review Division, Shelly Smith, Office Administrator to the
Sentence Review Division, all Montana District Court Clerks, and the State Bar of
Montana.
       DATED this eb       day of Decernber, 2022.

                                                For the Court,




                                                              Chief Justice